IN THE COURT OF APPEALS OF NORTH CAROLINA

                                            No. COA18-451

                                       Filed: 4 September 2018

Buncombe County, No. 17 JT 221

IN THE MATTER OF: J.M.K.


        Appeal by respondent from order entered 29 November 2017 by Judge Andrea

F. Dray in Buncombe County District Court. Heard in the Court of Appeals 16 August

2018.


        Siemens Family Law Group, by Diane K. McDonald, for petitioner-appellee
        mother.

        Rebekah W. Davis for respondent-appellant father.


        ZACHARY, Judge.


        This is a private termination action between two parents. Respondent-father

appeals the termination of his parental rights to the minor child, J.M.K. (“Jessica”).1

We reverse.

                                            I. Background

        The parties were in a relationship and lived together from February until

September of 2014, but never married. During their relationship, Jessica was

conceived. On 2 October 2014, petitioner-mother, who was pregnant, filed a complaint

and motion for domestic violence protective order alleging that respondent-father



        1   A pseudonym is used to protect the identity of the minor child and for ease of reading.
                                    IN RE: J.M.K.

                                  Opinion of the Court



destroyed the interior of her mobile home during a fit of rage. The trial court entered

an ex parte domestic violence protective order the same day and subsequently entered

a one-year domestic violence protective order on 4 December 2014.

      Jessica was born at the beginning of May 2015. There was no father listed on

her birth certificate, and petitioner-mother did not inform respondent-father of the

birth. On 7 May 2015, respondent-father filed a pro se, verified complaint for custody,

alleging that he was Jessica’s father. On 29 May 2015, petitioner-mother filed an

answer and counterclaim, in which she “neither admitted nor denied” that

respondent-father was Jessica’s father. Respondent-father failed to attend the

resulting custody hearing, having been incarcerated for violating the terms of the

domestic violence protective order. On 22 September 2015, the trial court entered an

order awarding sole legal and physical custody to petitioner-mother.

      On 15 July 2016, respondent-father filed a motion to modify the child custody

order. On 27 July 2016, petitioner-mother filed a motion to dismiss respondent-

father’s motion, arguing that he had failed to establish paternity, or in the

alternative, a motion for child support. On 24 October 2016, the trial court entered

an order granting the motion to dismiss. The dismissal order noted that the prior

custody order did not include a finding that respondent-father was Jessica’s father.

      On 19 July 2017, petitioner-mother filed a petition to terminate respondent-

father’s parental rights on the grounds of failure to pay child support and failure to



                                         -2-
                                           IN RE: J.M.K.

                                         Opinion of the Court



legitimate. See N.C. Gen. Stat. § 7B-1111(a)(4)-(5) (2017). Respondent-father was

appointed counsel, but he did not file an answer. The petition was heard on 28

November 2017. On 29 November 2017, the trial court entered an order terminating

respondent-father’s parental rights to Jessica. Respondent-father entered timely

notice of appeal.2

                                 II. Grounds for Termination

       Respondent-father argues that the trial court erred by concluding that grounds

existed to terminate his parental rights. We agree.

       This Court reviews an order terminating parental rights to determine

“whether the trial court’s findings of fact were based on clear, cogent, and convincing

evidence, and whether those findings of fact support a conclusion that parental

termination should occur[.]” In re Oghenekevebe, 123 N.C. App. 434, 435-36, 473
S.E.2d 393, 395 (1996) (citation omitted). “[T]he trial court must enter sufficient

findings of fact and conclusions of law to reveal the reasoning which led to the court’s

ultimate decision.” In re D.R.B., 182 N.C. App. 733, 736, 643 S.E.2d 77, 79 (2007).

       In this case, the trial court made the following conclusion as to the grounds for

terminating respondent-father’s parental rights:

               That, pursuant to N.C.G.S. § 7B-1111, the Respondent, has
               abandoned the minor child for more than 6 months

       2  Although the termination order was entered on 29 November 2017, respondent did not file
notice of appeal until 19 February 2018 because the order was not served on respondent until 12
February 2018. See N.C. Gen. Stat. § 7B-1001(b) (2017) (“Notice of appeal . . . shall be made within 30
days after entry and service of the order . . . .”).

                                                 -3-
                                             IN RE: J.M.K.

                                          Opinion of the Court



                preceding the filing of the Petition. The Respondent has
                failed to visit with the minor child or inquire about her
                wellbeing. That the Respondent has failed to provide any
                financial or material support for the benefit of the minor
                child since the birth of the minor child. That the
                Respondent has failed to legitimate the minor child, has
                failed to file an affidavit of paternity in a central registry
                maintained by the Department of Health and Human
                Services. That the Respondent did not legitimate the minor
                child through marriage to the Petitioner mother. That the
                Respondent has failed to perform the natural and legal
                obligations of parental care and support, has failed to
                legitimate the minor child, and has withheld his presence,
                his love and care, to the detriment of the minor child.

The trial court’s order does not specifically list any of the enumerated statutory

grounds for termination. See N.C. Gen. Stat. § 7B-1111(a)(2017). However, the

language included in this conclusion would potentially provide the basis for three

distinct grounds for termination: abandonment under section (a)(7), failure to pay

child support under section (a)(4), and failure to legitimate under section (a)(5). We

will review each of these grounds in turn.3

        The petition filed in this matter only alleged two grounds for termination:

failure to pay child support and failure to legitimate. There is nothing in the petition

that would have put respondent-father on notice that his parental rights were subject


        3 In his brief, respondent-father also argues that the trial court erred by concluding that his
rights were subject to termination on the ground of neglect pursuant to N.C. Gen. Stat. § 7B-1111(a)(1).
However, this ground was not alleged in the petition and the trial court’s conclusion does not
adequately suggest the court determined this ground existed. See In re O.J.R., 239 N.C. App. 329, 339,
769 S.E.2d 631, 638 (2015) (“If the trial court meant to terminate Respondent’s parental rights [based
on a specific ground], the trial court needs to provide both sufficient findings of fact and conclusions of
law indicating that the trial court is proceeding pursuant to [that ground].”). Consequently, it is
unnecessary to address this argument.

                                                   -4-
                                    IN RE: J.M.K.

                                  Opinion of the Court



to termination based on abandonment under N.C. Gen. Stat. § 7B-1111(a)(7). As a

result, the trial court’s conclusion that this ground existed must be reversed. See In

re C.W., 182 N.C. App. 214, 228-29, 641 S.E.2d 725, 735 (2007) (“Because it is

undisputed that DSS did not allege abandonment as a ground for termination of

parental rights, respondent had no notice that abandonment would be at issue during

the termination hearing. Accordingly, the trial court erred by terminating

respondent’s parental rights based on this ground.”).

      Next, the trial court concluded that respondent-father’s parental rights were

subject to termination on the ground of failure to pay child support. “ ‘[I]n a

termination action pursuant to this ground, petitioner must prove the existence of a

support order that was enforceable during the year before the termination petition

was filed.’ ” In re D.T.L., 219 N.C. App. 219, 221, 722 S.E.2d 516, 518 (2012) (quoting

In re Roberson, 97 N.C. App. 277, 281, 387 S.E.2d 668, 670 (1990)). Here, there was

no evidence that respondent-father had any court-ordered obligation to pay child

support. Consequently, the trial court’s conclusion that this ground existed must also

be reversed.

      Finally, the trial court concluded that respondent-father’s parental rights were

subject to termination based on his failure to legitimate Jessica pursuant to N.C. Gen.

Stat. § 7B-1111(a)(5). This section provides that a court may terminate the parental




                                         -5-
                                     IN RE: J.M.K.

                                   Opinion of the Court



rights of the father of a juvenile born out of wedlock upon a finding that the father

has not, prior to the filing of the petition to terminate parental rights:

             a. Filed an affidavit of paternity in a central registry
             maintained by the Department of Health and Human
             Services; provided, the petitioner or movant shall inquire
             of the Department of Health and Human Services as to
             whether such an affidavit has been so filed and the
             Department’s certified reply shall be submitted to and
             considered by the court.

             b. Legitimated the juvenile pursuant to provisions of G.S.
             49-10, G.S. 49-12.1, or filed a petition for this specific
             purpose.

             c. Legitimated the juvenile by marriage to the mother of
             the juvenile.

             d. Provided substantial financial support or consistent care
             with respect to the juvenile and mother.

             e. Established paternity through G.S. 49-14, 110-132,
             130A-101, 130A-118, or other judicial proceeding.

N.C. Gen. Stat. § 7B-1111(a)(5)(2017). “When basing the termination of parental

rights on [N.C. Gen. Stat. § 7B-1111(a)(5),] the court must make specific findings of

fact as to [each] subsection[.]” In re I.S., 170 N.C. App. 78, 88, 611 S.E.2d 467, 473

(2005) (emphasis added). But the trial court only addressed subsections (a), (c), and

(d) of this ground in the termination order. The order does not address subsection

(b), whether respondent-father legitimated Jessica pursuant to N.C. Gen. Stat. §§ 49-

10, or 49-12.1, or subsection (e), whether respondent-father established paternity

through N.C. Gen. Stat. §§ 49-14, 110-132, 130A-101, 130A-118 or through any “other


                                          -6-
                                    IN RE: J.M.K.

                                  Opinion of the Court



judicial proceeding.” Because the trial court failed to make required findings under

N.C. Gen. Stat. § 7B-1111(a)(5), the trial court’s conclusion that respondent-father’s

rights were subject to termination on the ground of failure to legitimate must also be

reversed.

                                   III. Conclusion

      The facts found by the trial court are insufficient to establish grounds for

terminating respondent-father’s parental rights, in that 1) the petition to terminate

respondent-father’s parental rights did not allege abandonment as a ground for

termination; 2) there was no finding and no evidence of a court order requiring

respondent to pay child support; and 3) the termination order did not make all of the

required findings under N.C. Gen. Stat. § 7B-1111(a)(5) (2017).            Thus, the

termination order is reversed.

      REVERSED.

      Judges ELMORE and DAVIS concur.




                                         -7-